Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of July 6, 2022, filed in response to the Notice of Non-Compliant Amendment, has been received and entered. With the entry of the amendment, claims 1-25 and 43-50 are canceled, claims 32, 34-42 and 55 are withdrawn, and claims 26-31, 33, and new claims 51-54 are pending for examination.

Election/Restrictions
Non-elected claims 43-50 have been canceled.

Applicant’s election of the Species of SET A: Gd2Zr2O7, SET B: monocrystalline superalloys, and SET C: the solid substrate consists of a solid support and the layer comprising at least once ceramic compound is deposited directly on at least one surface of said support in the reply filed on December 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 32 and 34-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021.
Claim 32 is withdrawn as directed to a non-elected species of SET C (as the ceramic compound is deposited on a layer on the support, not directly on the support as elected and the substrate would not consist of the solid support), and claims 34-39 depend on or ultimately to claim 32 and so are also withdrawn.  Claims 40-42 also have the support having additional layers, so the ceramic coating would be deposited on a layer on the support and the substrate would not consist of the solid support, so directed to a non-elected species of SET C.

Newly submitted claim 55 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 55 is directed to the species B of the specific substrate material of a ceramic matrix composite.  However, in the election of December 6, 2021, the species B of the specific substrate material was elected to be monocrystalline superalloys (as in new claim 54, for example), and therefore claim 55 is directed to a non-elected species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 55 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112

The rejection of claims 26-31 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments of July 6, 2022 clarifying the claim language.

Claim Objections
The objection to claim 26 because at  claim 26, lines 6 and 10, “method” should be “a method” for correct grammar is withdrawn due to the amendment of July 6, 2022, making these clarifications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al (US 2016/0108510).
Claim 26: Kirby describes applying a dense hermetic layer (rare earth silicate based) (0008) forming a coating layer on a surface of a solid substrate (0037, 0051), where the coating layer can have a porosity of less than 10 percent by volume (or less than 15 per cent by volume), for example (0033), where the coating is formed by suspension thermal spraying using a suspension of solid particles of the coating material to be applied (note 0041-0042, 0029), where an example of the thermal spraying is by suspension plasma spraying (SPS), where the particles in suspension would be supplied and fed  (so considered to be injected) to the plasma jet/thermal spray  stream, and then heated and accelerated (sprayed) to a substrate  to form a coating on a surface of the substrate (0058-0059, understood that that the suspension/particles would be fed to the plasma jet which would be a plasma jet as that provides the heating and accelerating for plasma spraying). The feedstock particles in the suspension can be provided with D50 and D90 in the claimed range in the suspension, noting feedstock 2-A, 2-B, 2-C, 2-D, 3-A, and 3-B, for example, all in the claimed range (0061, Table 1, such as 2-B with particle size with D50 of 2.09 microns and D90 of 5.04 microns, etc.), where the two examples (1-A, 1-B) outside the claimed ranges gave spray conditions (P-1, H-1) that did not give hermetic coatings and give the highest thermally grown oxides (note Table 2, Table 3, Table 4, and 0064).  In the Kirby example yttrium silicate material is used for the coating feedstock (0058, 0061), however, Kirby teaches that resulting coating can be a variety of rare earth silicate materials, that would use corresponding feedstock material of rare earth silicate of the intended coating material (noting the feedstock/resulting coating of 0058-0061, and other possible coating materials of Yb silicate, Sc silicate, La silicate, etc. that would be non-yttrium rare earth silicates--0029, 0041-0042), giving ceramic coatings, ceramic compounds and rare earth silicates as claimed, which would therefore be anti-CMAS material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirby to use the particle sizes described for giving hermetic coatings in the examples such as 2-B with particle size with D50 of 2.09 microns and D90 of 5.04 microns when using other rare-earth silicate particles as well with an expectation of predictably acceptable results as suggested particle sizes to use shown to give hermetic coatings.
Claim 29:  Kirby provides that the porosity of the coating can be less than 10 volume % (0033), for example, overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 30: Kirby provides that the thickness of the coating can be 10-200 microns, for example, in the claimed range (0028).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby as applied to claims 26, 29 and 30 above, and further in view of Killinger, “Status and future trends in suspension spray techniques” (hereinafter Killinger article).
Claims 27-28: as to the coating layer having lamellar microstructure and tortuous porous network, and lamellae resulting from the melting of the solid particles, solid particles from partial melting of the solid particles, and unmelted solid particles of the suspension, Killinger describes how suspension plasma spraying generally would have unmelted solid particles, partially melted solid particles, and melted (fully molten) particles pass through the spray to form the coating (note pages 86-88, figure 4.4), where the spray material would impact and build up as splats forming a layered structure (so giving lamellar microstructure and lamellae of these materials)  (note pages 88-91, figure 4.6), where it is indicated how by varying the plasma parameters all kinds of coating structures can result ranging from columnar to dense (page 91), and it is shown how a tortuous pore network can result, using particles with d50 in the claimed size range (figure 4.8, 4.14).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirby to provide the coating layer having lamellar microstructure and tortuous porous network, and lamellae resulting from the melting of the solid particles, solid particles from partial melting of the solid particles, and unmelted solid particles of the suspension as claimed in claims 27-28 as suggested by Killinger article with an expectation of providing a predictably acceptable layer, since Kirby would indicate SPS spraying of particles and with controlled conditions to get desired microstructure such as porosity, hermetic (note 0033, Example 3), and Killinger article indicates how when providing SPS it would be conventional for the resulting coating layer having lamellar microstructure and tortuous porous network, and lamellae resulting from the melting of the solid particles, solid particles from partial melting of the solid particles, and unmelted solid particles of the suspension, where the microstructure would be controlled by controlling the SPS parameters to get the best coating, which would give the results claimed.

Claims 31, 33 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby as applied to claims 26, 29 and 30 above, and further in view of Lee (US 2010/0080984).
Claims 31, 33, 52: Kirby describes using a bond layer on the substrate which can be a ceramic matrix composite before the rare earth silicate layer (0051) and also generally describes making a rare earth silicate layer (0050). Kirby also notes that the coating can include sintering aids of Al2O3, etc. (0030).
Lee further describes that a bond coat layer on a ceramic matrix composite substrate 12 can be made of a rare earth silicate and second phase including Al2O3 (0016, 0025), where the bond coat layer is deposited directly on the substrate (0029), and can be applied by various processes including plasma spraying (0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirby to use the rare earth silicate layer application of Kirby to also form desirable bond coats by applying the layer directly on a ceramic matrix composite substrate as suggested by Lee, since Lee suggests that layers of the form provided by Kirby can also be desirably used as bond coats applied directly to a ceramic matrix composite substrate as discussed above.  This would give a solid support of a ceramic matrix composite to which the coating is directly applied.  Furthermore, for claim 33, the support would be a ceramic matrix composite, listed as a material sensitive to infiltration or attack by contaminants.  For claim 52, since the solid support is the base on which coating applied, it can also be considered a bulk support. 

Claims 26, 29, 30 and  51 are rejected under 35 U.S.C. 103 as being unpatentable over Hazel et al (US 2013/0260132) in view of EITHER  Kirby et al (US 2016/0108510) OR Wang, et al “Mullite Coatings Produced by APS and SPS: Effect of Powder Morphology and Spray Processing on the Microstructure, Crystallinity and Mechanical Properties” (hereinafter Wang article).
Claims 26, 51: Hazel teaches a method for coating at least one surface of a solid substrate with at least one layer comprising at least one ceramic compound by a suspension plasma spraying (SPS) technique (note figure 1, and layer 16, 0007, 0011, 0012).  The ceramic compound can be Gd2Zr2O7 (gadolinium zirconate), which as the listed material is understood to also be an anti-CMAS compound (0011, and also note 0003, 0001). The spray technique is one where at least one suspension of solid particles of the ceramic compound is injected into a plasma jet (gas stream, which would be a plasma jet since using a plasma spraying) and then the plasma jet containing the suspension of solid particles is sprayed onto the surface of the substrate, whereby the layer comprising the at least one ceramic compound is formed on the surface of the substrate (note figure 1 with layer 16 on substrate 12 and 0012-0013, 0037).  Hazel does not specifically note the particle size used, but notes the SPS can be done with micron or sub-micron powder feedstock (0013) and SPS parameters can be varied to deposit coatings of different microstructures (0014) and where it is noted that the gadolinium zirconate layer 16 can be desirably provided with a porosity of less than 20%, less than 10% or 2-10% (0011, 0037) and the layer 16 acts as a sealing layer and is denser than layer 14 (0011), where this blocks penetration of molten sands (oo03), which would be CMAS materials (0001).
(A) Further using Kirby, Kirby further describes applying a dense hermetic layer (rare earth silicate based) (0008) forming a coating layer on a substrate (0037), where the coating layer can have a porosity of less than 10 percent by volume (or less than 15 per cent by volume), for example (0033), where the coating is formed by suspension thermal spraying using a suspension of particles of the coating material to be applied (note 0041-0042, 0029), where an example of the thermal spraying is by SPS, where the particles in suspension would be supplied and fed to the plasma jet/thermal spray  stream, and heated and accelerated to a substrate  to form a coating (0058-0059). The feedstock particles can be provided with D50 and D90 in the claimed range in the suspension, noting feedstock 2-A, 2-B, 2-C, 2-D, 3-A, and 3-B, for example, all in the claimed range (0061, Table 1, such as 2-B with particle size with D50 of 2.09 microns and D90 of 5.04 microns, etc.), where the two examples (1-A, 1-B) outside the claimed ranges gave spray conditions (P-1, H-1) that did not give hermetic coatings and give the highest thermally grown oxides (note Table 2, Table 3, Table 4, and 0064).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazel to provide the SPS with providing a suspension of the ceramic material to be coated (gadolinium zirconate here) with particle sizes with D50 and D90 in the claimed range that is then injected to the plasma stream for spraying to the surface of the substrate as suggested by Kirby with an expectation of providing a desirable dense coating, since Hazel wants to thermally spray a dense (such as less than 10 % porosity) coating of gadolinium zirconate by SPS and indicates micron size particles can be used, and Kirby indicates SPS of dense coatings with a porosity of less than 10 vol% can be provided by SPS using particles of sizes in the claimed range, such as D50 of 2.09 microns and D90 of 5.04 microns where a suspension would be provided and fed to the stream to be sprayed to form a coating on the surface, and thus would suggest to use particle sizes in the claimed range.
(B) Further using Wang article, Wang article further describes SPS coating (here of mullite), with providing a suspension of a commercial powder and injecting into a plasma jet to be sprayed onto a substrate to form a coating (abstract, and page 2 of the article), where different parameter conditions can be provided, affecting the resulting coating (Table 1 and page 5 of the article), where the particles used in the suspension are described as having D50 of 1.8 microns and D90 of 2.8 microns (page 5 of the article).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazel to provide the SPS with providing a suspension of the ceramic material to be coated (gadolinium zirconate here) with particle sizes with D50 of 1.8 microns and D90 of 2.8 microns  in the claimed range that is then injected to the plasma jet for spraying to the surface of the substrate as suggested by Wang article with an expectation of providing a desirable coating, since Hazel wants to thermally spray a dense coating of gadolinium zirconate by SPS and indicates micron size particles can be used and microstructure can be adjusted by adjusting parameters, and Wang article indicates SPS coatings can be provided by SPS using particles of sizes in the claimed range, such as D50 of 1.8 microns and D90 of 2.8 microns as a known commercial size, where a suspension would be provided and injected into the plasma jet to be sprayed to form a coating on the surface, where different parameters for the spraying would give different results and thus would suggest to use particle sizes in the claimed range as a known commercial size to use, where the microstructure can further be adjusted by adjusting spraying parameters.
Claim 29: Hazel would indicate a porosity of less than 10%, for example (0011), understood to be at least inclusive of volume % as a conventional form of porosity measurement, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   When using Kirby, it further indicates measuring porosity in volume % (0033).
Claim 30: Hazel would indicate a coating thickness (for layer 16) of about 5-about 150 microns (0030, 0041), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hazel  in view of EITHER Kirby OR Wang article as applied to claims 26, 29, 30 and 51 above, and further in view of Killinger, “Status and future trends in suspension spray techniques” (hereinafter Killinger article).
Claims 27-28: as to the coating layer having lamellar microstructure and tortuous porous network, and lamellae resulting from the melting of the solid particles, solid particles from partial melting of the solid particles, and unmelted solid particles of the suspension, Killinger describes how suspension plasma spraying generally would have unmelted solid particles, partially melted solid particles, and melted (fully molten) particles pass through the spray to form the coating (note pages 86-88, figure 4.4), where the spray material would impact and build up as splats forming a layered structure (so giving lamellar microstructure and lamellae of these materials)  (note pages 88-91, figure 4.6), where it is indicated how by varying the plasma parameters all kinds of coating structures can result ranging from columnar to dense (page 91), and it is shown how a tortuous pore network can result, using particles with d50 in the claimed size range (figure 4.8, 4.14).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazel in view of EITHER Kirby OR Wang article to provide the coating layer having lamellar microstructure and tortuous porous network, and lamellae resulting from the melting of the solid particles, solid particles from partial melting of the solid particles, and unmelted solid particles of the suspension as claimed in claims 27-28 as suggested by Killinger article with an expectation of providing a predictably acceptable layer, since Hazel would indicate SPS spraying of particles and with controlled conditions to get desired microstructure, and Killinger article indicates how when providing SPS it would be conventional for the resulting coating layer having lamellar microstructure and tortuous porous network, and lamellae resulting from the melting of the solid particles, solid particles from partial melting of the solid particles, and unmelted solid particles of the suspension, where the microstructure would be controlled by controlling the SPS parameters to get the best coating, which would give the results claimed.

Claims 31, 33, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Hazel  in view of EITHER Kirby OR Wang article as applied to claims 26, 29, 30 and 51 above, and further in view of Maloney (6177200).
Claim 31: Hazel provides that there is a solid support (substrate 12) (0007), where layer 14 (thermal barrier coating layer) directly contacts the support (figure 1, 0007, 0008), where the layer 14 is a ceramic material (generally) with examples of yttria or gadolinia stabilized zirconia (0008), and where layer 14 can also be applied by SPS (0012) with a controlled microstructure by adjusting spray deposition conditions (0014) and layers 14 and 16 can be the same materials (both yttria stabilized zirconia, for example) (0008, 0011), and layers 14 and 16 can have overlapping porosity (0009, 0011).  Hazel does not specifically describe that layer 14 can also be gadolinium zirconate.
However, Maloney describes that thermal barrier coating layers can be made with thermal spray processes (column 6, line 65 through column 7, line 15), and the thermal barrier coating can be a cubic pyrochlore structure (claim 1), and describes Gd2Zr2O7 as such a material (column 5, lines 50-65), and has insulating properties exceeding more commonly used zirconia based thermal barrier materials (column 3, lines 20-40).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazel in view of EITHER Kirby OR Wang article to also use the Gd2Zr2O7 material with the particle sizes discussed for claim 26 to also provide SPS coating of layer 14 of Hazel directly on the support substrate 12 with an expectation of providing a desirable thermal barrier coating as well as suggested by Maloney since Hazel indicates SPS coating a thermal barrier layer 14 directly on the support substrate and the process would have the same SPS spraying with particles as for layer 16, where the particle size is suggested as discussed for claim 26, and Hazel would indicate that the same materials can be used for both layer 14 and 16 and microstructure changed with control of deposition conditions, and Maloney would indicate that it would be expected that the Gd2Zr2O7 can actually also be used as a desirable thermal barrier coating that can also be applied by thermal spraying.
	Claims 33, 52, 53: as to the support (substrate) material, Hazel would indicate that it can be a metal superalloy (nickel based superalloy, etc) or ceramic matrix composite (0007), so understood to be sensitive to infiltration or attack by contaminants.  As to the solid support as a bulk support, since the support is simply the substrate material, it can be considered a bulk support (such as a platform, etc.) (note Hazel at 0007).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Hazel  in view of EITHER Kirby OR Wang article, further in view of Maloney as applied to claims 31, 33, 52 and 53 above, and further in view of Cadoret et al (US 2012/0028056).
Claim 54: as to the support (substrate) material, Hazel would indicate that it can be a metal superalloy (nickel based superalloy, etc) (0007), used for turbine components such as turbine blades (0007).
Cadoret further describes that turbine blades, for example, can be nickel based superalloy substrates with in particular monocrystalline blades (0049-0050).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazel in view of EITHER Kirby OR Wang article, further in view of Maloney to provide that the substrate support is a superalloy that is monocrystalline as suggested by Cadoret with an expectation of predictably acceptable results, since Hazel indicates that the substrate support can be a turbine blade of a nickel based superalloy, and Cadoret indicates that turbine blades made with a nickel based superalloy can also be monocrystalline.

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive.
(A) Applicant has argued that as to the rejections with Kirby as the primary reference, that in Kirby the thermal feedstock comprises a suspension with silicate and a sintering aid, and with the sintering aid and thermal treatment the layer would no longer include unmelted particles as in claim 28, and would teach away from a feedstock without a sintering aid, and so would not have unmelted particles as in claim 28.  Furthermore, as to the rare earth silicate being other than yttrium silicide, while Kirby has a laundry list of possible rare earth silicates, it only exemplifies one rare earth silicate – yttrium, but it would not be suggested to use other silicates and the yttrium silicate particle size can also form the hermetic layers, and as such one would not be motivated to select other ceramic compounds with particles in the claimed size and not comprising a sintering aid.  Furthermore, as to claims 27-28, it is argued that the inventive examples of Kirby include a sintering aid, and in the only example without the sintering aid, a hermetic seal is not formed, and Killinger article does not consider the question of sintering aids, and the sintering aid would be understood to ensure the complete densification of material even at low temperatures, and from the teaching of Kirby as to the sintering aid and high sintering temperatures, one would not believe the resulting hermetic layers had any partially or unmelted particles remaining.
The Examiner has reviewed these arguments, however, the rejections above are maintained.  As to the arguments regarding the use of a sintering aid for claim 26, the Examiner notes that only claim 28 requires solid and unmelted particles, and there is nothing that would prevent the use of a sintering aid in claim 26. Furthermore, as to using a rare earth silicate other than yttrium silicate, Kirby specifically details how various rare earth silicates other than yttrium silicate can be used (note 0029, claim 5).  While the examples in Kirby may have used silicates with yttrium, as discussed in MPEP 2123 (II), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)”.  Therefore, the use of other specifically taught to be usable rare earth silicates would be taught by Kirby.  Furthermore, as to using particle sizes as indicated by Kirby for the examples for the other rare-earth silicates, these example particle sizes suggest acceptable particles sizes to use when providing the SPS application described by Kirby.  Furthermore, Kirby generally teaches particle sizes that would include these ranges generally for the rare earth silicates (note the possible size ranges of 0044), further suggesting that the size range would be optimized and acceptably include the size ranges described by Kirby for the example particles when using the rare earth silicates in general.  Thus the features of claim 26 actually claimed would be suggested as discussed in the rejection above.  As to claims 27-28, Killinger article provides the suggestion of the microstructure of claim 27 and the melting, partial melting and unmelted solid particles of claim 28 as conventional features provided with SPS application.  While Kirby describes using a sintering aid, there is no indication that this sintering aid would provide that the SPS spraying itself would result in no unmelted or partially melted particles being present in the deposited coating.  Claims 27 and 28 would describe the structure of the coating as deposited.  The claims would not prevent further treatment that would melt particles, densify, etc.  Kirby teaches, in the example, that the SPS results in at least “partially molten” particles being deposited (0059), which would allow unmelted particles or partially melted individual particles to be present in the spray as described by Killinger article.  Furthermore, as to the sintering aid, Kirby specifically describes how the sintering can be provided to the already coated article (so after the SPS and the layer provided as deposited), note 0060, 0054.  Therefore, any melting effect from sintering can occur after the deposition of the coating, and the coating as deposited can have the features claimed.
(B) Applicant has argued that as to the rejections with Hazel as the primary reference, Hazel teaches that feedstock particles sizes suspension plasma spraying are nominally less than about 1 micron, and combined with the teaching of 0013-0014 of micron and submicron sizes, one would not be motived to use the claimed particle sizes with a D50 of at least one micron.  As to Kirby, it is argued that it would not give a reasonable expectation of success for selecting non-yttrium silicate particles of the claimed range.  As to Wang article, it is argued that it is limited to an SPS method with mullite powder with a D10 of 1.1 micron and D50 of 2.8 micron, with no discussion of D90 whatsoever, or how this particle size would be used for other materials, particularly when combined with Hazel which teaches smaller particle sizes.
The Examiner has reviewed these arguments, however, the rejections above are maintained.  “Nominally” generally means something is said to be the case but is not actually that thing (in name only), so “nominally less than 1 micron” would mean that it is not specifically limited to particles of less than 1 micron, and the further reference by Hazel at 0012 to conventional plasma spraying having particle sizes of about 10 to about 100  microns, and SPS using particle sizes (of nominally less than about 1 micron) that cannot be deposited by conventional plasma spray processes, and 0013 to micron or submicron powder would indicate that powder in the micron size range would be known to be used, which could include 1-10 microns as “micron sized” for example.  This is further supported by the secondary references to Kirby or Wang article which each show particle sizes used for SPS in the claimed range sizes (with d50 in the single digit micron sizes, for example).  As to the further use of Kirby, it is the Examiner’s position that it shows conventionally known particle sizes used in SPS spraying of dense coatings, and as discussed above for the rejection with the primary reference to Kirby, these particle sizes would not be generally limited to yttrium silicate. As to Wang article, applicant appears to have misread the teaching.  Wang teaches a powder with a d10 of 1.1 micron, and d50 of 1.8 micron and a d90 of 2.8 microns (note page 5, the second paragraph below figure 6), and thus explicitly teaches the d90 and d50 particle sizes in the claimed range. While the described coating is of mullite, it still describes conventional powder sizes used for SPS of a known commercial size, and thus would suggest a conventional powder size that would be predictably acceptable to use when providing SPS.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718